DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugihara (US 20170033141).
Regarding claim 12, Sugihara teaches (Figs. 1-16) An image sensor comprising: a pixel array (Fig. 1) configured to output a pixel signal and comprising a plurality of pixels arranged in rows and columns (Fig. 5); a column wiring unit (Fig. 3) comprising a first column routing wire (CDL) formed in a column direction, and a second column routing wire (second from the left most CDL wire) comprising at least one first partial wire formed in the column direction and at least one second partial wire (130) formed in a diagonal direction; and a readout circuit (CCC) configured to receive the pixel signal output from the column wiring unit.
Regarding claim 13, Sugihara teaches a length of the first column routing wire is less than a length of the second column routing wire.  That is, part of a length (any length) of the left most wire is less than a length of the second column routing wire.  
Regarding claim 16, Sugihara teaches (Fig. 2) a first semiconductor die (100) comprising the pixel array, the column wiring unit, and a first interlayer connection unit (120) outputting the pixel signal of 
Regarding claim 17, Sugihara teaches (Fig. 2) a first semiconductor die (100) comprising the pixel array and a first interlayer connection unit (120) outputting the pixel signal received from the pixel array; and a second semiconductor die (200) comprising a second interlayer connection (220) unit stacked with the first semiconductor die and communicating with the first interlayer connection unit, the column wiring unit communicating with the second interlayer connection unit, and the readout circuit receiving the pixel signal of the pixel array through the column wiring unit.
Regarding claim 18, Sugihara teaches a system comprising: a processor; and an image sensor controlled by the processor (1010), wherein the image sensor comprises: a first semiconductor die (100) comprising a pixel array (figure 2 shows pixel array) configured to output a pixel signal, a first column wiring unit (Fig. 3) configured to transmit the pixel signal, and a first interlayer connection unit (120) configured to transmit the pixel signal received from the first column wiring unit; and a second semiconductor die (200) comprising a second interlayer connection unit (220) configured to receive the pixel signal from the first interlayer connection unit, a second column wiring unit (230) configured to transmit the pixel signal received from the second interlayer connection unit, and a readout circuit (CCC-230) configured to receive the pixel signal from the second column wiring unit, wherein at least one wiring from wirings included in the first column wiring unit and the second column wiring unit comprises at least one of a protrusion portion or a partial wiring (Fig. 6A element 130) formed in a diagonal (element 130 showing positional orientation is neither horizontal nor vertical) direction.
Allowable Subject Matter
Claims 1-11 are allowed.
s 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach a first column routing wire comprising a first connection wiring portion and a protrusion portion, and a second column routing wire comprising a second connection wiring portion, wherein a sum of lengths of the first connection wiring portion and the protrusion portion of the first column routing wire is the same as a length of the second connection wiring portion of the second column routing wire; and a readout circuit configured to receive the pixel signal output from the column wiring unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK